— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Police Commissioner transferring the petitioner, a police lieutenant, from administrative day duty to shift command duty, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Walsh, J.), entered June 26, 1987, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
The trial court correctly concluded that the petitioner’s reassignment to shift command duty was a nonreviewable, discretionary change of detail. The reassignment conformed to the job description for police lieutenant and did not involve the performance of out-of-title duties (see, Matter of Detective Endowment Assn. v Leary, 36 AD2d 289, affd 30 NY2d 577; Matter of Greensmith v Incorporated Vil. of Centre Is., 109 AD2d 742). The reassignment did not result in a reduction in the petitioner’s rank or compensation. Furthermore, contrary to the petitioner’s contention on appeal, the reassignment was not in violation of Civil Service Law § 61 (2); § 70 or § 75. Mollen, P. J., Mangano, Brown and Kooper, JJ., concur.